UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1170


PATRICIA FLANIGAN,

                Plaintiff – Appellant,

          v.

FAYETTEVILLE STATE UNIVERSITY,

                Defendant - Appellee.



                               No. 16-1171


PATRICIA GRIFFIETH FLANIGAN,

                Plaintiff – Appellant,

          v.

FAYETTEVILLE STATE UNIVERSITY,

                Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:15-cv-00448-FL; 5:15-cv-00527-FL)


Submitted:   August 24, 2016             Decided:   September 13, 2016


Before THACKER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Kirk J. Angel, ANGEL LAW FIRM, PLLC, Concord, North Carolina,
for Appellant.    Roy Cooper, North Carolina Attorney General,
Stephanie A. Brennan, Special Deputy Attorney General, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Patricia    Griffieth         Flanigan         appeals      the   district     court’s

order    granting        Fayetteville         State       University’s            motions    to

dismiss her harassment and retaliation claims, brought pursuant

to Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. §§ 2000e          to   2000e-17       (2012).          We    have    considered      the

parties’      arguments          and         discern          no     reversible        error.

Accordingly,        we        affirm       the        district        court’s       judgment.

Flanigan v.       Fayetteville         State         Univ.,    Nos.      5:15-cv-00448-FL,

5:15-cv-00527-FL (E.D.N.C. Jan. 19, 2016).                               We dispense with

oral    argument     because         the     facts      and     legal      contentions      are

adequately    presented         in     the    materials        before      this    court    and

argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                 3